Citation Nr: 1104509	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-23 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to February 1987 
and from March 1989 to August 1993.  The Veteran also served in 
the Army National Guard with various periods of active duty for 
training (ACDUTRA), inactive duty for training (INACDUTRA), and 
active duty to include September 11-23, 2001, October 2-3, 2001, 
October 6, 2001, and November 12, 2001.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The Veteran testified before the undersigned at a January 2009 
hearing.  This transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his current respiratory condition is 
the result of his active duty service during the September 11, 
2001 World Trade Center attacks.  Unfortunately the Board must 
remand this claim again for the following reasons.

In its September 2009 remand directives, the Board instructed the 
AOJ to obtain a VA examination and that the examiner specifically 
comment on the January 2009 private physician's diagnosis of 
moderate restrictive ventilator defect and possible superimposed 
early obstructive pulmonary impairment.  

The Board notes that the Veteran was given a VA examination in 
February 2010 where the examiner reported the Veteran had no 
active, acute, or chronic respiratory condition.  However, while 
the examiner reported the private physician's January 2009 
findings, he did not comment on them, or explain the diagnosis 
previously given to the Veteran.

Furthermore, the Board is unclear as to why the results of the 
pulmonary function tests (PFTs) were not included with the 
February 2010 VA examination.  The Board also notes there is a 
comment that the spirometry was not acceptable and the results 
should be resubmitted for repeat testing.  This appears to imply 
that the Veteran needed to undergo additional testing for his 
respiratory condition.  As such, the Veteran should be afforded a 
new VA examination by a pulmonologist to determine what his 
current respiratory condition is and whether it is related to 
service.

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves 
v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court of 
Appeals for Veterans Claims held that a remand by the Board 
confers upon the Veteran, as a matter of law, the right to 
compliance with its remand instructions, and imposes upon VA a 
concomitant duty to insure compliance with the terms of the 
remand.  Because the Board's remand directives have not been 
substantially complied with, the Veteran must be provided a new 
VA examination.  See Barr, supra; see also Stegall, supra.

The Board notes that the most current VA treatment records are 
dated from February 2010.  On remand, the RO should make efforts 
to obtain all outstanding VA medical records from February 2010 
through the present, including any outstanding PFT reports.  See 
38 U.S.C.A. § 5103A(b) (West 2002).


Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all of the 
Veteran's outstanding VA treatment records 
from July 2008 to the present.  All 
efforts to obtain these records should be 
documented in the claims file.  If the 
records do not exist or further efforts to 
obtain those records would be futile, the 
Veteran should be notified of unsuccessful 
efforts so that he has an opportunity to 
obtain and submit those records for VA 
review.

2.	Schedule the Veteran for a VA examination 
with a pulmonologist for the purpose of 
ascertaining the etiology of his 
respiratory condition.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review 
and the examination report should reflect 
that such a review was accomplished.  Any 
medical testing, to include PFTs, should 
be accomplished.  After reviewing the 
record and examining the Veteran, the 
examiner should state what the Veteran's 
current respiratory condition includes and 
whether it is at least as likely as not 
related to service.  Also, the examiner is 
asked to address the January 2009 private 
physician's diagnosis and comment on it.  

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

3.	After completing the above, and any other 
development deemed necessary, the AOJ 
should readjudicate the claim.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

